DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims recite the language “being less than to the predetermine reference” which is a non-standard use of the word “to” which renders the claims indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Odom (US 2008/0015575) in view of Yates (US 5,558,671).
Regarding claim 1 and 7, Odom discloses a bipolar electrosurgical instrument including a body, shaft, jaws each with an electrode and a power cable connecting each electrode to an RF generator and controller (figs. 1 and 5). It is noted that these elements are essentially generic to bipolar electrosurgical forceps as a class of medical device. Odom further teaches heating and sealing stages, where heating allows the better sealing ([0039]). The controller switches between stages based on any of several conditions, including impedance or change in impedance. Odom does not specifically disclose the heating stage is ended on the basis of a measured amount of impedance over a minimum measured impedance. However, Applicant has not disclosed that this method of ending a step produces an unexpected result and the fact that Odom discloses a host of different mechanisms, including several that use a value of impedance, suggests a person of ordinary skill in the art would recognize the are many ways to indicate the goals intended of a stage have been accomplished. Yates discloses a bipolar electrosurgical instrument and teaches that a given difference between a minimum measured impedance and a measured impedance is used to determine the end of a stage (col. 5 lines 57-67). Therefore, before the application was filed, it would have been .

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Odom and Yates, further in view of Takami (US 2016/0367308) and Buysse (US 6,398,779).
Regarding claim 2 and 8, neither Odom nor Yates disclose an initialization state before the heating stage where a fixed power is applied, a voltage measured, and that voltage used as the starting voltage for the heating stage. However, using a measured voltage at the end of one stage as the starting voltage of a subsequent stage is common in the art and Applicant has not disclosed that using the same voltage produces an unexpected result. Takami, for example, discloses a sophisticated bipolar ablation system and teaches that the end voltage of one stage can be used as the start voltage for a subsequent stage ([0049]). Therefore, before the application was filed, it would have been obvious to use any voltage as the starting voltage of the heating stage in the system of Odom-Yates, including the end voltage of a previous stage as taught by Takami, which would produce the predictable result of treating tissue in a desired manner. Regarding what that “previous stage” might be, applying a predetermined power during an initialization stage in order to determine starting parameter is also very common in the art. Buysse, for example, discloses a bipolar forceps device and teaches that a fixed power can be applied during an initialization stage to determine any number of .

Claims 3, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Odom and Yates, further in view of Inagaki (US 2010/0042101).
Regarding claims 3, 4, 9 and 10, the instrument of Odom-Yates further discloses a sealing stage following the heating stage where, as noted above, the transition between stages can be automatically determined based on any number of parameters including impedance (sealing mode, [0054] of Odom). Neither Odom nor Yates discloses that an impedance level at the end of the sealing stage is compared to a reference impedance to determine next mode of operation. Inagaki discloses a bipolar electrosurgical instrument and teaches that whether a measured impedance value is higher or lower than predetermined value is used to dictate the next mode of operation, where if the impedance value is lower steps are repeated ([0115]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the instrument of Odom-Yates to include the comparison of a measured impedance to a threshold impedance to determine the next phase of the procedure, including repeating stages of the procedure if the impedance is lower than a threshold as taught by Inagaki, that would produce the predictable result of ensuring that tissue is treated in a desired manner.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Odom, Yates and Inagaki, further in view of Dietz (US 2011/0306963).
Regarding claims 5 and 11, while Inagaki does teach that if the impedance is above the threshold impedance the output is continued for a duration before being stopped ([0115]-[0116]), there is no specific teaching that voltage is decreased before the procedure has been ended. However, all electrosurgical procedures must end and the impedance indicates that the intended result has been produced in tissue, it would be well within the level of ordinary skill in the art to end the procedure. Dietz discloses an electrosurgical forceps device and teaches that when a tissue result has been accomplished voltage can be reduced “and/or” stopped ([0146]), thus indicating that a person of ordinary skill in the art would know how to conclude a procedure. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the device of Odom-Yates-Inagaki to, when the impedance value indicates the procedure is finished (by an impedance other than an impedance that causes the stages to be repeated) to end the procedure by reducing and then stopping the application of energy, including voltage, as taught by Dietz, to produce the predictable result of stopping the electrosurgical procedure in a safe and effective manner.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Odom and Yates, further in view of Masuda (US 2012/0101493).
 Regarding claims 6 and 12, neither Odom nor Yates discloses current detection as a mechanism of detecting a short circuit. However, this is very common in the art and Applicant has not disclosed how short circuit detection using current produces an 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794